FILE COPY




                                 In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00478-CR

                         EX PARTE CEDRIC RICHARDSON



                    On Appeal from Criminal District Court No. 1
                               Tarrant County, Texas
                            Trial Court No. 1503620D


                                        ORDER

       On the court’s own motion, it is ORDERED that the trial court clerk deliver

the originals of State's Exhibit No. 39 (DVD - Trueview video), State's Exhibit No.

103 (CD - 9-1-1 call), State's Exhibit No. 155 (DVD - cell phone records), State's

Exhibit No. 165 (CD - record only), State's Exhibit No. 187 (Thumb drive-defendant

interview - record only), State's Exhibit No. 188 (DVD, cell phone records), and

State's Exhibit No. 199 (Flash Drive) from trial court case number 1485668D to

this court no later than Tuesday, December 15, 2020.

       These exhibits will be returned to the trial court upon issuance of the mandate.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.
                                           FILE COPY




Dated December 8, 2020.


                              Per Curiam




                          2